DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: many references in the art disclose a chargeability presenting method for one or more vehicle parking places (PSa-PSe, figure 1) each including a charging space (28a-26e) connectable to a network (figure 1), the method using an information terminal (electric vehicle 10) that is connectable to the network, comprising outputting search indication information requesting a vehicle parking place including an available charging space (the contactless charged vehicle (10) transmits a user request to the charging station, paragraph 0047); and using the information terminal, presenting to a user of the information terminal changeability information generated based on the vehicle presence information indicating whether or not a vehicle is present in the charging space included in the vehicle parking place (paragraphs 0048-0049), such that found in Katanoda (US 2018/0058085).  The prior art of record does not teach or suggest, in the claimed combination, a chargeablity presenting method that comprises outputting search indication information requesting a vehicle parking place including an available charging space and presenting to a user based whether or not a vehicle being present .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Alves et al. (US 2019/0210480) disclose a vehicle having a control circuitry that controls a steering and propulsion system to park the vehicle in a parking space and use sensors to make sensor measurements during parking events. 
Nakamura et al. (US 2014/0097671) disclose a control device for controlling the electric power transmission from the power transmitting apparatus, wherein the control device controls the electric power transmission based on a monitoring result obtained by monitoring the surroundings of the vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961.  The examiner can normally be reached on Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
March 25, 2021